Dear Mr. Starns:
Our office is in receipt of your opinion request wherein you inquired about the law regarding dual office holding. Presently you are employed by a statewide retirement system and are considering running for an elected local government position. Specifically, you asked whether you could serve as a local elected school board official and continue employment as an employee of a statewide retirement system.
Louisiana R.S. 42:63 states in pertinent part:
  D.  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.
* * *
In order to determine if your employment would prohibit holding an elective office, it must first be determined whether you are in fact employed in the government of this state.  Under La.R.S. 42:62, the executive branch of the state government is defined as:
* * *
  (6)  . . . the officers, members, agents, and employees of any department, office, agency, instrumentality, board, commission, or other entity created by the constitution or by law whose functions are not primarily legislative, judicial, or local in nature or operation.
* * *
As per our phone conversation, you have notified our office that you are employed specifically by the Firefighters' Retirement System.  This system is an entity specifically created by the laws of this state. Because of such, the Firefighters' Retirement System would be considered a part of the executive branch of this state, and therefore its employees would be considered employed by the government of this state.  It is therefore the opinion of this office that the dual office holding laws of Louisiana prohibit the holding of an elective office in a political subdivision of this state, such as school board member, and at the same time the employment by the government of this state, such as the Firefighters' Retirement System.
I hope this opinion sufficiently answers your inquiry.  If we can be of further assistance please do not hesitate to contact our office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ___________________________ VIRGINIA L. COREIL Assistant Attorney General
RPI/VLC/crt
Date Received: 08/29/02
Date Released: October 8, 2002